861 F.2d 728
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Florencia L. ECHAVEZ, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 88-3092.
United States Court of Appeals, Federal Circuit.
Sept. 15, 1988.

Before FRIEDMAN, Circuit Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.


1
Petitioner Florencia L. Echavez appeals from the November 27, 1987, decision of the Merit Systems Protection Board dismissing as untimely filed her petition for review of an initial decision of a board administrative judge in docket No. SF07528410723.  We affirm on the basis of both opinions.